Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/16/2020 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/16/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.
Claims 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8. 	Claims 1-3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2009/0319274) in view of David Malah (US 2003/0093278). 

9.	Regarding independent claim 1, John Nicholas Gross, herein after Gross (US  2009/0319274) teaches a computer-implemented method (Gross para0016 teaches a method) comprising: obtaining an audio representation of speech of a target speaker (Gross fig 1 computer system 100 receives a speech or spoke utterance and obtain by a data capture interface 110 para0071); obtaining input text for which speech is to be synthesized in a voice of the target speaker (Gross para0017 where the input text from the audible/speech of the speaker/human is being synthesized audio); generating a speaker embedding vector by providing the audio representation to a speaker verification Gross para0127 where the human comparator 230 generates/identifies the vectors of the voice features of a s compares and identifies the speakers/human and or machines); generating an audio representation of the input text spoken in the voice of the target speaker by providing the input text (Gross fig 1 computer system 100 receives a speech or spoke utterance and obtain by a data capture interface 110 para0071 and Gross para0017 where the input text from the audible/speech of the speaker/human is being synthesized audio) and 
But Gross further does not clearly teach the speaker embedding vector to a spectrogram generation neural network that is trained using voices of reference speakers to generate audio representations; and providing the audio representation of the input text spoken in the voice of the target speaker for output.
However, David Malah, herein after Malah (US 2003/0093278) teaches the speaker embedding vector to a spectrogram generation neural network that is trained using voices of reference speakers to generate audio representations (Malah para0139 teaches the audio representation of the of the of the reference speaker “which party did Baker go to” in fig 17A-C); and providing the audio representation of the input text spoken in the voice of the target speaker for output (Malah where fig 17A-C generates the audio representation spectrogram of the voice input of the speaker which is a target speaker).

10. 	Regarding claim 2, Gross in view of Malah teaches the method of claim 1, wherein the speaker verification neural network is trained to generate speaker embedding vectors of audio representations of speech from the same speaker (Gross para0127 where the human comparator 230 generates/identifies the vectors of the voice features of a s compares and identifies the speakers/human and or machines) that are close together in an embedding space while generating speaker embedding vectors of audio representations of speech from different speakers that are distant from each other (Gross para0127 where the human comparator 230 generates/identifies the vectors of the voice features of a s compares and identifies the speakers/human and or machines and identifies the speaker from other humans/speakers).  
11. 	Regarding claim 3, Gross in view of Malah teaches the method of, wherein the speaker verification neural network is trained separately from the spectrogram generation neural network (Malah para0022 where the vector mapping network is neural net-based methods and statistical method while speaker verification network is a neural network based on algorithms that is used for verification per para0118 of Gross).
12. 	Regarding claim 12, Gross in view of Malah the method of claim 1, wherein, during the training of the spectrogram generation neural network, parameters of the speaker verification neural network are fixed (Gross para0111 where the parameter unique to a person so are fixed in a verification process).  
13. 	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected.
14. 	Regarding claim 14, A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform the operations of the method of claim1 (Gross para0182 where the computing system in fig 1-4 is implemented using programing languages using stored devices in the computer 101).  
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2009/0319274) in view of David Malah (US 2003/0093278) in further view of Yong Zhao (US 2018/0374486).

15. 	Regarding claim 4, Gross in view of Malah teaches the method of , But further fails to clearly teach wherein the speaker verification neural network is a long short-term memory (LSTM) neural network.
However, Yong Zhao, herein after Zhao (US 2018/0374486) teaches wherein the speaker verification neural network is a long short-term memory (LSTM) neural network (Zhao abstract and para0032 teaches LSTM neural network for speaker verification/identification).

16. 	Regarding claim 11, Gross in view of Malah and in further view of Zhao teaches the method of claim 1, wherein the speaker embedding vector is different from any speaker embedding vectors used during the training of the speaker verification neural network or the spectrogram generation neural network (Zhao para0028 where the training pool 120 includes plurality of utterances and the feature vectors are similar values but is different of any speaker embedding vector from training utterances as it is a plurality of different vectors of the utterances).  
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2009/0319274) in view of David Malah (US 2003/0093278) in further view of Ping (US 2019/0180732).

17.	Regarding claim 8, Gross in view of Malah teaches the method of claim 1, But further fails to teach wherein the spectrogram generation neural network is a sequence-to-sequence attention neural network that is trained to predict mel spectrograms from a sequence of phoneme or grapheme inputs. 
However, Wei Ping, herein after Ping (US 2019/0180732) teaches wherein the spectrogram generation neural network is a sequence-to-sequence attention neural network that is trained to predict mel spectrograms from a sequence of Ping para0040 where the neural network generates the spectrogram for speech synthesis and predicated mel-spectrogram from text to spectrogram model). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Gross with concept of using method of Malah and in further view of Ping et al. The motivation for doing so would be to have predictably and advantageously provided spectrogram using mel spectrogram modeling. Therefore, it would have been obvious to combine Gross with Malah to obtain the invention as specified in claim 8.
18. 	Regarding claim 9, Gross in view of Malah and in further view of Ping teaches the method of claim 8, wherein the spectrogram generation neural network includes an encoder neural network, an attention layer, and a decoder neural network (Ping fig3-5 teaches the neural network is consist of encoder, attention layer and encoder).  
19. 	Regarding claim 10, Gross in view of Malah and in further view of Ping teaches the method of claim 9, wherein the spectrogram generation neural network concatenates the speaker embedding vector with outputs of the encoder 3neural network that are provided as input to the attention layer (Ping para0101 fig4 shows the query and key values from encoder 350 is inputted to attention block of fig 4).   
20. 	Regarding claim 15, One or more computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform the operations of the method of claim 1 (Ping para0128 where the storage media instruction is being used to execute the instruction of any computer devices).
Allowable Subject Matter
21.	Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677